MEMORANDUM **
Santiago Curiel appeals from his 262-month sentence for conspiracy to possess with intent to distribute a controlled substance, in violation of 21 U.S.C. § 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Curiel has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal of the conviction or of the conditions of supervised release. Because Curiel waived his right to appeal the sentence imposed, we enforce the waiver and dismiss the appeal of the sentence. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED.
We find no error in any of the nonstandard conditions of supervised release. The appeal of the sentence is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.